DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the status of the claims, Claims 1, 3-5, 7-22 are pending. Claims 2 and 6 have been cancelled. Claims 16-22 are newly added.
Applicant’s arguments, filed 06/28/2021, with respect to objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been overcome.
 Applicant’s arguments, filed 06/28/2021, with respect to objection of the Claims 1, 2 and 6 have been fully considered and are persuasive.  The objection of the Claims 1, 2 and 6 has been overcome.
Applicant’s arguments, filed 06/28/2021, with respect to 112b rejection of the Claims 1-15 have been fully considered and are persuasive.  The 112b rejection of the Claims 1-15 has been overcome.

Applicant’s arguments with respect to independent claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7 and 17, the claim verbiage “the taper section” is indefinite. Since the current presentation of the independent claim 1 discloses a first and second taper sections, it is unclear if the taper section of Claim 7 and 17 are referring to the first taper section, second taper section or both taper sections. For the purposes of examination, the Examiner is interpreting the aforementioned taper section as each of the first and second taper sections. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10-11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquet et al. (US 20130177423, hereinafter: “Pasquet”).
In reference to Claim 1
Pasquet discloses:
A wind turbine blade (blade part as indicated by reference 5) for a horizontal axis wind turbine, wherein the wind turbine blade extends in a longitudinal direction parallel to a longitudinal axis (axis along blade 5, Fig. 2a) and having a tip end (although not shown in the Figures, it is inherent that the tip of the blade would be at the opposite end of the root end as shown in Fig. 2a) and a root end (as indicated near the reference 5 of Fig. 2a), and wherein the wind turbine blade further comprises a shell body (shell as shown in Fig. 2a), and wherein the wind turbine blade further comprises a root end flange (ring 12 or 11) at the root end of the wind turbine blade and which comprises a ring-shaped body that extends circumferentially along the entire root end, wherein the root end flange comprises an inwardly extending protrusion (extended part as indicated by leading line of reference 40 in Fig. 2a and 3a) with a distal plate part (pads 41, 43) arranged at a distance from the ring body, and wherein the distal plate part comprises first and second taper sections (the left and right taper sections of pad 43 and 41) positioned directly opposite from one another and extending from a single radial plane of the distal plate part. Pasquet discloses that the blade can be attached to the inner ring (12) or the outer ring (11) and the brake pads (41, 43) with the extender (40, 50) could be attached to either the inner ring or the outer ring (Abstract; [0035, 0040]). (Fig. 1-6). [0014-0017; 0032-0045] (Fig. 1-6). 
In reference to Claim 4
Pasquet discloses:

In reference to Claim 5
Pasquet discloses:
The wind turbine blade according to claim 1, wherein the inwardly extending protrusion (extended part as indicated by leading line of reference 40 in Fig. 2a and 3a) and the distal plate part (41, 43 pads) are provided as two or more connected parts [0045] (Fig. 3c). 

In reference to Claim 10
Pasquet discloses:
The wind turbine blade according to claim 1, wherein the distal plate part (41, 43) is positioned flush against an inboard part (portion of part 40 flushed against part of 43 as shown in Fig. 3a) of the root end flange (11 or 12).
In reference to Claim 11
Pasquet discloses:
A wind turbine blade pitch system comprising a wind turbine blade according to claim 1 and a pitch bearing (bearing made of rings 11, 12 and rolling elements 16; [0040]), wherein the distal plate part (41, 43) is utilized as a pitch limiter [0014-0017].

In reference to Claim 22

A wind turbine blade pitch system [0033], comprising: a wind turbine blade (blade part as indicated by reference 5) extending in a longitudinal direction parallel to a longitudinal axis (axis along blade 5, Fig. 2a) and having a tip end (although not shown in the Figures, it is inherent that the tip of the blade would be at the opposite end of the root end as shown in Fig. 2a) and a root end (as indicated near the reference 5 of Fig. 2a), the wind turbine blade further comprising: a shell body (shell as shown in Fig. 2a); a root end flange at the root end, the root end flange (ring 12 or 11) comprising a ring-shaped body that extends circumferentially along the entire root end (Fig. 2a), wherein the root end flange comprises an inwardly extending protrusion (extended part as indicated by leading line of reference 40 in Fig. 2a and 3a) with a distal plate part (pads 41, 43) arranged at a distance from the ring body; and a pitch bearing (bearing made of rings 11, 12 and rolling elements 16; [0040]), wherein the distal plate part (41, 43 pads) is utilized as a pitch limiter [0014-0017]. Pasquet discloses that the blade can be attached to the inner ring (12) or the outer ring (11) and the brake pads (41, 43) with the extender (40, 50) could be attached to either the inner ring or the outer ring (Abstract; [0035, 0040]). (Fig. 1-6). [0014-0017; 0032-0045] (Fig. 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (US 20130177423, hereinafter: “Pasquet”).
In reference to Claims 7, 17
Pasquet discloses:
The wind turbine blade according to claim 1. Although it appears Pasquet teaches the first and second taper sections each has a taper angle in the interval from 10 to 60 degrees (as claimed in Claim 7) and between 15 and 45 degrees (as claimed in Claim 17), Pasquet does not explicitly disclose a specific taper angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that the first and second taper sections of Pasquet to be constructed at the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to Claims 8 and 18
Pasquet discloses:

Although Pasquet does not explicitly the range at which the distal plate part extends along circumference of the root end flange, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that the distal plate part of Pasquet to be constructed at the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to Claims 9 and 19
Pasquet discloses:
A wind turbine blade according claim 1. In addition, Pasquet discloses the distal plate part (41,43) is centered at an angle around the circumference of the blade root (5) as shown in Figure 2a, 2b, 2c. 
Although Pasquet does not explicitly disclose the distal plate part is centered at an offset angle of 20 to 90 degrees from a zero twist angle of the wind turbine blade, Pasquet discloses the multiple the distal plate parts (41, 43 of both 40, Fig. 5a) are extending about the center at an angle surrounding the majority of the circumference of the blade root (5). It appears that the distal plate part (41, 43) of Pasquet would perform equally well with the position as claimed by the Applicant; thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the distal plate part of Pasquet to have the In re Aller, 105 USPQ 233.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (US 20130177423, hereinafter: “Pasquet”) in view of Kay (US 3166363).
In reference to Claims 3 and 16
Pasquet discloses:
The wind turbine blade according to claim 1 wherein the root end flange (12 or 11) is an inner or outer race of the pitch bearing system. 

Pasquet is silent on the root end flange being divided into a plurality of connected root end flange segments as claimed in Claim 3 and the plurality of connected root end flange segments are interconnected via a mating connection as claimed in Claim 16.
Kay teaches roller bearing assembly in which the inner race is segmented in parts 10 and 11 and the outer race is segmented into parts 12 and 13 (Col. 2, ll. 23-45). The plurality of connected root end flange segments (10 and 11; 12 and 13) are interconnected via a mating connection (Col. 2, ll. 23-72; Col. 3, ll. 1-23; Fig. 1-11).
Based on the teaching of Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the root end flange (either the inner or outer ring) of Pasquet by constructing them as segments which are connected via mating connection as taught by Kay for the purpose of utilizing . 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquet et al. (US 20130177423, hereinafter: “Pasquet”) in view of Mikami (US 8003583).
In reference to Claims 20 and 21
Pasquet discloses:
The wind turbine blade according to claim 1. 

Pasquet does not disclose the root end flange (11 or 12) comprises metal (as claimed in Claim 20) and the root end flange comprises stainless steel (as claimed in Claim 21).
Mikami teaches bearing parts for wind power generators. Mikami teaches the bearing rings are made of stainless steel (“As materials which can be used for the rolling parts of the present invention, known metal materials which can be adopted for bearing parts (inner and outer rings, rolling element, cage, and the like) are used, and the kind of the metal materials is not specifically limited. As examples of materials for use in the bearing ring, bearing steel (high-carbon chromium bearing steels JIS G 4805), steel for case hardening (JIS G 4104), high-speed steel (AMS6490), stainless steel (JIS G 4303)” (Col. 19, ll. 15-25). 
Based on the teaching of Mikami, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the root end flange (either the inner or outer ring) of Pasquet by constructing them using . 



Allowable Subject Matter

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pasquet et al. (US 20130177423, hereinafter: “Pasquet”).disclose a wind turbine blade having a root end flange comprising an inwardly extending protrusion with a distal plate part as discussed above. However, the aforementioned prior art does not disclose a sensor to detect a location of the distal plate part of the root end flange (as claimed in Claim 12). 
However, modifying the root and hub components of Pasquet by including a sensor to detect the location of the distal plate part would not have been obvious to one of ordinary skill in the art. Although the distal plate parts of the aforementioned prior art are provided as part of the support system in aiding the blade pitch system, the purpose of the distal plate parts in the aforementioned prior art is to prevent the blade from pivoting. Therefore, it would not have been obvious to utilize the distal plate parts of the aforementioned prior art in order to detect the pitched position of the blade via a sensor. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799